PER CURIAM.
Eric Bell timely appeals the summary denial of his rule 3.850 motion. Bell’s post-conviction motion alleged that his plea was involuntary because counsel misad-vised him that he would be eligible to have his records sealed. His motion was filed more than two years after his conviction and sentence became final, and he does not allege under oath when he became aware that counsel’s advice was erroneous. As a result, there is no way to determine whether his post-conviction motion was, in fact, timely filed.
Accordingly, the circuit court’s order is affirmed without prejudice for Bell to file a legally sufficient motion that states specifically when he became aware of counsel’s misadvice. Fla. R.Crim. P. 3.850(b)(1).
STONE, KLEIN and TAYLOR, JJ., concur.